Motion, insofar as it seeks leave to appeal from the Appellate Division order denying leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court’s order granting respondent’s application for upward modification of child support to the extent of referring the matter to a Special Referee, dismissed upon the ground that that portion of that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.